      Case 4:19-cv-00226 Document 403 Filed on 02/09/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                         IN THE UNITED STATES DISTRICT COURT                            February 09, 2021
                         FOR THE SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                   HOUSTON DIVISION

                                                )
RUSSELL, et al.                                 )
                                                )
Plaintiffs,                                     )
                                                )              Case No. 4:19-cv-00226
v.                                              )                  (Class Action)
                                                )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                    )                U.S. District Judge
                                                )
Defendants.                                     )
                                                )

                                 AMENDED SCHEDULING AND
                                  DOCKET CONTROL ORDER

        The disposition of this case will be controlled by the following schedule:

     1. INTERIM CONFERENCE: February 26, 2021, at 1:30 p.m. CDT

     2. INTERIM CONFERENCE: March 26, 2021, at 1:30 p.m. CDT

     3. COMPLETION OF FACT DISCOVERY: April 23, 2021

        Written discovery requests are not timely if they are served so close to this deadline that
        under the Federal Rules of Civil Procedure the response would not be due until after the
        deadline.

     4. INTERIM CONFERENCE: April 30, 2021, at 1:30 p.m. CDT

     5. RESPONSES IN OPPOSITION TO CLASS CERTIFICATION DUE: May 28, 2021

     6. INTERIM CONFERENCE: May 28, 2021, at 1:30 p.m. CDT

     7. EXPERTS ON MATTERS OTHER THAN ATTORNEY’S FEES

              a. May 28, 2021: The plaintiffs (or the party with the burden of proof on an issue)
                 will designate expert witnesses in writing and provide the report required by Rule
                 26(a)(2) of the Federal Rules of Civil Procedure along with any data or other
                 materials relied on by the expert in forming their opinion.

              b. June 25, 2021: The opposing party will designate expert witnesses in writing and
                 provide the report required by Rule 26(a)(2) of the Federal Rules of Civil

                                                    1
     Case 4:19-cv-00226 Document 403 Filed on 02/09/21 in TXSD Page 2 of 2




               Procedure along with any data or other materials relied on by the expert in
               forming their opinion.

   8. ALTERNATIVE DISPUTE RESOLUTION: Mediation or other form of dispute
      resolution, if deemed appropriate by all parties, should be completed by June 4, 2021

   9. INTERIM CONFERENCE: June 25, 2021, at 1:30 p.m. CDT

   10. INTERIM CONFERENCE: July 30, 2021, at 1:30 p.m. CDT

   11. COMPLETION OF EXPERT DISCOVERY: August 13, 2021

   12. PRETRIAL DISPOSITIVE MOTIONS DEADLINE: September 10, 2021

   13. JOINT PRETRIAL ORDER AND MOTION IN LIMINE DEADLINE: September
       24, 2021

       The Joint Pretrial Order will contain the pretrial disclosures required by Rule 26(a)(3) of
       the Federal Rules of Civil Procedure. The plaintiffs are responsible for timely filing the
       complete Joint Pretrial Order. Failure to file a Joint Pretrial Order timely may lead to
       dismissal or other sanction in accordance with the applicable rules.

   14. DOCKET CALL: October 25, 2021

       Docket Call will be held at 8:30 a.m. CDT in Courtroom 11-B, United States Courthouse,
       515 Rusk, Houston, Texas. No documents filed within 7 days of the Docket Call will be
       considered. Pending motions may be ruled on at docket call, and the case will be set for
       trial as close to the docket call as practicable.

   15. Additional orders relating to disclosures, discovery, or pretrial motions:

       Any party wishing to make any discovery motions should arrange for a pre-motion
       conference with the court before the preparation and submission of any motion papers.
       That includes a motion to compel, to quash, or for protection. Email Mrs. Eddins at
       Lisa_Eddins@txs.uscourts.gov or fax her at 713-250-5213 to arrange for a pre-motion
       conference. Notify your adversary of the date and time for the conference.

      The parties agree to submit attorney’s fees issues to the court by affidavit after liability
and damages are resolved.

               SIGNED on this date ________________,
                                     February 9      2021, at Houston, Texas


                                                                    Lee H. Rosenthal
                                                             Chief United States District Judge


                                                 2
